IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00224-CV

                    IN THE INTEREST OF L.D.R., A CHILD


                          From the County Court at Law
                              Bosque County, Texas
                             Trial Court No. CV16151


                           MEMORANDUM OPINION


       S.W.R., Jr. appeals from an order terminating his parental rights to L.D.R. signed

on July 5, 2017. We abated this appeal to the trial court on December 27, 2017 to determine

why no brief had been filed. When the Court had not been informed of the results of the

abatement hearing within the time period specified in the abatement order, the Clerk of

this Court, by letter dated January 18, 2018, requested a status report from S.W.R., Jr.

within 14 days of the date of the letter. S.W.R., Jr. was warned in the same letter that the

failure to provide a status report as requested would result in the dismissal of the appeal

without further notice for failure to comply with an order or a notice from the Clerk. See

TEX. R. APP. P. 42.3(c). More than 14 days have passed, and S.W.R., Jr. has failed to
provide a status report.

        Accordingly, this appeal is reinstated and dismissed. Id.

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R. APP.

P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208; §

51.941(a) (West 2013). Under these circumstances, we suspend the rule and order the

Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of the

fees from the accounts receivable of the Court in no way eliminates or reduces the fees

owed.


                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated
Appeal dismissed
Opinion delivered and filed February 14, 2018
[CV06]




In the Interest of L.D.R., a Child                                                      Page 2